Citation Nr: 1536241	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The record shows that, within 60 days of the RO's issuing the statement of the case, the Veteran's representative filed a brief addressing the denials of service connection for tinnitus, posttraumatic stress disorder (PTSD), and anxiety and depression.  The Board accepts this brief as substantive appeal received in lieu of VA Form 9.  See 38 U.S.C.A §7105(d)(3) (West 2014) (claimant is afforded 60 days from date of statement of the case to file appeal; appeal should set out specific allegations of error of fact or law; benefits sought on appeal must be clearly identified). 

The issue of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression and anxiety, is addressed in the remand section below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus cannot reasonably be disassociated from his active duty service.

2.  The evidence of record does not include a current diagnosis of PTSD related to the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 2014); 38 C.F.R. §3.303 (2015).

2.  PTSD was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection for tinnitus, and without deciding whether notice and development requirements have been satisfied for this claim, the Board is not precluded from adjudicating the issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is because the Board is taking action favorable to the Veteran by granting him service connection for tinnitus.  Accordingly, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

With respect to the Veteran's claim for service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Proper notice from VA must inform the claimant of any additional information and medical or lay evidence (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to the RO's initial unfavorable decision.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 120. 

These notice requirements also apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The RO's May 2010 letter advised the Veteran of the foregoing notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard, 4 Vet. App. at 394.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice as to the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the Veteran's claim for service connection for PTSD.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an August 2010 VA examination to determine the nature and etiology of the Veteran's claimed PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This PTSD examination was adequate because it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and a clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affected the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486.  

Service Connection for Tinnitus

In his claim, the Veteran stated that he has tinnitus as a result of in-service noise exposure, including helicopter engine and rotor noise, weapons fire, and explosions without hearing protection.  He also stated that his tinnitus had its onset in service and that he has had symptoms since that time.  The Veteran's DD Form 214 indicates that he was awarded an Expert Badge (M-16 Rifle), and the RO has conceded exposure to noise in service.  

The Veteran's January 1970 induction examination is without notation of tinnitus.  The December 1971 separation examination shows hearing loss in both ears; however, the Veteran's service treatment records are silent as to any complaints of ringing in the ears.  

The Veteran underwent a VA audiologic examination in August 2010, during which he denied having any ringing, humming, or buzzing in his hears.  The examiner was subsequently unable to diagnose tinnitus.

In his VA Form 9, the Veteran stated that he did not know what tinnitus was, and that during the audiologic examination, he thought the examiner was asking him if he had ringing, humming, or buzzing in his hears at certain times.  The Veteran did not understand that the "flat sound" which he has in his ears all the time was what the examiner was asking him about.  

Given that the Veteran was sound upon entry, that the Veteran was exposed to noise, and that the Veteran has reported a continual ringing in his ears, which he has identified as a "flat sound," ever since his active service, the Board finds that there is a competent and credible basis to conclude that the Veteran's tinnitus has been present since his active duty service and was incurred in or due to his active duty service.  38 C.F.R. § 3.303.  Although the VA examiner concluded that the Veteran did not have tinnitus based on his denial of having ringing, humming, and buzzing in his ears, the Veteran thereafter explained that he did not understand what the examiner was asking, and that he did experience a constant "flat sound" in his ears.  

In considering the foregoing, the Board notes that the VA examination suggests that the Veteran does not have tinnitus, while his lay statements suggest that he does and that he has experienced tinnitus ever since his active service.  Consequently, the Board finds that the evidence is at least in equipoise and, applying the benefit-of-the-doubt doctrine, concludes that service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for PTSD

The Veteran is seeking service connection for PTSD, which he attributes to having witnessed death and destruction while serving as a medical corpsman in Vietnam.  Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  To establish service connection for a claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must conform to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. § 4.125.

The Veteran's service records show that he served on active duty in the Army as a medical corpsman, from January 1970 to December 1971.  The Veteran served in the Republic of Vietnam from January 1971 to December 1971.  The Veteran's service treatment records, including his January 1970 induction examination and December 1971 separation examination, are silent as to complaints or diagnoses of any psychiatric abnormalities.  

In June 2002, the Veteran received a psychiatric evaluation at a VA Medical Center (VAMC).  During the evaluation, the Veteran reported depressive symptoms that had become increasingly worse over the last five years, and that, prior to the past five years, he had felt that life was enjoyable and did not recall any depressive episodes.  Although the Veteran stated that he did not feel his current depression was connected to Vietnam, the physician noted that he had a difficult time discussing his time as a medic in Vietnam without tearing up.  The record shows that Veteran continued to seek mental health treatment at the VAMC from June 2002 through January 2011, and was diagnosed with and received medication for depressive disorder and anxiety.  There is no diagnosis of PTSD in the record.

In May 2010, the Veteran filed his present claim, seeking service connection for PTSD.  In August 2010, the Veteran underwent a VA examination for an initial evaluation of PTSD.  After reviewing the Veteran's medical documents, the VA examiner performed a comprehensive diagnostic examination of the Veteran.  Based on the examination findings, the examiner opined that the Veteran did not meet the medical criteria for a diagnosis of PTSD, because he denied feeling intense fear, helplessness, or horror in response to events in Vietnam; he did not persistently re-experience the traumatic events; and he did not persistently avoid stimuli associated with the trauma or a numbing of general responsiveness.  The examiner concluded that the Veteran's reporting on the issue was reasonably comprehensive, accurate, and ultimately credible, and that based on his credible reports, the Veteran did not meet the full criteria for PTSD currently, and did not have ever met the full criteria for PTSD.  The examiner then diagnosed recurrent major depression not related to military stressors, and anxiety disorder not related to military stressors.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  The objective medical evidence dated since the Veteran filed his claim for service connection fails to show a current diagnosis of PTSD.  As stated above, the August 2010 VA examination did not result in a diagnosis for PTSD, with the examiner providing an opinion that the Veteran had never had PTSD.  In the absence of PTSD, a grant of service connection for this mental disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim.").  Accordingly, service connection for PTSD is denied on the basis of there being no current diagnosis. 

In denying this claim, the Board has considered the Veteran's statements that he has PTSD due to his service in Vietnam.  While the Veteran's statements are competent evidence as to events in service and the extent of any symptomatology, and although he was a medic in the military there is no evidence that he possesses the requisite medical training or expertise necessary to render a psychiatric diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran reported the in-service stressors and other symptoms he experienced to the VA examiner, who considered this evidence and, based on the examiner's ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.

In reaching this decision, the Board has considered the benefit of the doubt doctrine, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is denied.






	(CONTINUED ON NEXT PAGE)

REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to his claim for service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety.  38 U.S.C.A §5103A; 38 C.F.R. § 3.159. 

The Veteran's claim depends on the occurrence of in-service stressors that may have caused his current mental disorder.  In his claim, the Veteran alleged a mental health condition, to include depression and anxiety, due to the death and destruction he witnessed during his time as a medical corpsman in Vietnam.  During his August 2010 VA exam, the Veteran identified three stressful events during his tour in Vietnam.  First, as an ambulance driver, he would take soldiers back to the hospital, where he witnessed autopsies.  Second, he was running an aid station on an island off the coast of Vietnam, when it was destroyed by a typhoon and had to be rebuilt.  After rebuilding, the Veteran stated he continued to run the station, sewing soldiers up and sending them back into battle.  Third, the Veteran reported that helicopters he rode in to get supplies would occasionally get shot at, which he identified as scary at first, but noted that nothing ever happened and no one was ever killed or even seriously injured.  

In 2002, the Veteran began seeing a VA physician for mental health treatment, and reported to the physician that his father had died in a car accident in 1996, and that his mother was subsequently hospitalized and then died from cancer five years later.  The physician noted that the Veteran found it difficult to talk about Vietnam without tearing up, but also noted that the Veteran did not feel that his experiences in Vietnam were connected to his current depression.  The Veteran was diagnosed major depressive disorder and anxiety disorder, and began taking psychotropic medication.  The record reflects that the Veteran continued seeking VA mental health treatment through January 2011.  

In August 2010, a VA examiner diagnosed the Veteran with major depression, recurrent, not related to military stressor, and anxiety disorder, not otherwise specified (NOS), not related to military stressors.  However, as evinced by being titled "Initial examination for PTSD," the examination focused almost exclusively on the Veteran's claimed PTSD, and apart from the above diagnosis, the examiner never addressed the nature or etiology of the Veteran's depression and anxiety.

To the extent that this examiner suggested that the Veteran's anxiety and depression are not related to his military service, the Board finds this opinion to be inadequate.  The Veteran claimed service connection for a mental health condition that included PTSD, depression, and anxiety.  In the August 2010 examination, the Veteran identified three Vietnam events that were stressful:  witnessing autopsies, having to rebuild and then run an aid station in Vietnam, and being shot at in a helicopter when getting supplies.  Further, his 2002 VA examination shows that he had a difficult time talking about his experiences in Vietnam without tearing up.  However, the August 2010 VA examination focuses almost exclusively on whether the Veteran's mental health disorder meets the diagnostic criteria for PTSD, and the examiner provided no rationale for any finding that the diagnosed mental disorders are not related to military stressors.  For these reasons, the examiner's analysis is inadequate and lacks probative value as it relates to the claim for service connection for an acquired psychiatric disorder other than PTSD.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311 (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).    

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether an acquired psychiatric condition, other than PTSD, to include depression and anxiety, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed psychiatric disorder, other than PTSD, and to include depression and anxiety, is related to the Veteran's active duty service.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


